Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered February 8, 1995, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his judgment of conviction should be reversed because the People failed to disclose certain material at trial pursuant to People v Rosario (9 NY2d 286, cert denied 386 US 866) is without merit. The record supports the court’s determination, made after a hearing, that the material in question had been turned over to the defense (see, People v Rodriguez, 210 AD2d 357).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 84).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Joy, Altman and Florio, JJ., concur.